Citation Nr: 0003136	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression fracture of T-7.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for residuals of a compression fracture of T-7, 
and which determined that no new and material evidence had 
been submitted to warrant reopening a claim of entitlement to 
service connection for degenerative joint disease. 

The RO developed the veteran's claim for service connection 
for degenerative joint disease of the spine as an application 
to reopen the claim.  It was noted that an unappealed 
November 1974 RO decision had denied the veteran's original 
claim. However, that decision was not occasioned by a claim 
of entitlement to service connection for degenerative joint 
disease of the spine, but rather, by a claim for entitlement 
to permanent and total disability rating.  The Board observes 
that the rating decision entered in November 1974 briefly 
discussed degenerative joint disease, but not with sufficient 
clarity to constitute an adjudication of entitlement to 
service connection for degenerative joint disease.  Moreover, 
although apparently the veteran was given a written 
notification of that adverse decision, an actual copy of that 
notice, which might have further explained the parameters of 
that determination, is not of record.  Accordingly, the Board 
finds that the veteran's current claim of entitlement to 
service connection for degenerative joint disease of the 
spine is an original claim and, therefore, the law and 
regulations pertaining to finality of unappealed RO decisions 
are not applicable.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  The issue has been restyled as set 
forth on the first page of this decision and it will be 
addressed in the REMAND which follows the ORDER of this 
decision. 

The Board additionally observes that correspondence from 
Congressman Gene Taylor has been received indicating that the 
veteran has submitted claims of entitlement to increased 
ratings for post traumatic stress disorder, loss of extension 
of the left elbow, residuals of a perforation of right 
tympanic membrane, and residuals of a head injury.  Those 
matters are referred to the RO for appropriate action.


FINDING OF FACT

The veteran sustained a compression fracture of T-7 during 
service, and current residuals of that fracture include pain.


CONCLUSION OF LAW

A compression fracture of T-7 was incurred during active 
service; service connection for residuals of that fracture is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it must be determined if the appellant has 
presented a well grounded claim for service connection for 
residuals of a compression fracture of T-7.  In this regard, 
the claimant bears the burden of submitting sufficient 
evidence "to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Simply stated, a well grounded claim must be plausible and 
capable of substantiation.  Id.  In determining whether a 
claim is well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran served in WWII and was forced to bail-out from a 
B-24 after completion of a combat mission over Europe in 
1944.  While descending, he thought the enemy was shooting at 
him, and he oscillated his parachute to spill out air, 
thereby accelerating his descent.  He hit the ground hard and 
was interred in neutral territory for several weeks.  Some 
evidence developed thereafter was to the effect the veteran 
may have sustained a T-7 fracture; however, other evidence 
indicated either that there was no fracture or that there 
were no residuals of a fracture.  Because evidence showed 
epiphysitis, entitlement to service connection 
(noncompensable) was established, inter alia, for 
epiphysitis, vertebra.

The veteran was afforded a VA examination in May 1998, that 
included an X-ray examination of the thoracic spine, which 
failed to identify an old fracture or any other post-
traumatic changes of the thoracic spine.  

However, the veteran has submitted a statement dated in March 
1998 from Michael D. Fromke, M.D., indicating that he has an 
old T-7 compression fracture.  It was noted that plain films 
(an X-ray examination) and a bone scan had been obtained.   
Dr. Fromke indicated that the veteran had aggravated a 
thoracic spine disability, diagnosed as an old T-7 
compression fracture.  Given the veteran's history of a back 
injury in service and some earlier medical evidence of 
thoracic spine abnormalities, the Board finds that this 
competent medical evidence is sufficient to well ground the 
claim.

It weighing the relevant evidence on file, the Board finds 
that it is at least in equipoise on the question of whether 
the veteran currently has residuals of a fracture of T-7 
sustained during service.  While the most recent VA 
examination essentially rules out any current residuals of 
such a fracture, and that evaluation included a normal X-ray 
examination, Dr. Fromke's examination, performed just two 
months earlier, reached a different conclusion.  The latter 
examination, which included a bone scan as well as an X-ray 
examination, resulted in an unequivocal opinion that the 
veteran had aggravated an old compression fracture sustained 
during service.  The Board finds the veteran's statements 
regarding the inservice injury to be entirely credible and, 
as noted above, while the antecedent medical evidence is 
conflicting, there is both clinical and radiographic evidence 
of the claimed fracture.   

In applying the benefit of the doubt doctrine, the Board 
finds that the veteran sustained a compression fracture of T-
7 during service, and current residuals of that fracture 
include pain.  Thus, service connection for residuals of a 
fracture of T-7 is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a compression fracture of 
T-7 is granted. 


REMAND

Inasmuch as the claim of entitlement to service connection 
for degenerative joint disease has been determined to be a 
new claim and the RO has not adjudicated it on the merits, it 
must be remanded to the RO for such an adjudication.  The  
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has held that it may be prejudicial to the veteran for 
the Board to consider a claim on the merits, if the RO has 
not first had an opportunity to adjudicate the claim on that 
basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The remand 
of this issue is to correct a procedural or due process 
defect, and the Board has not rendered a determination 
concerning well-groundedness.

The Board also notes that additional medical consultation and 
treatment records were received in July and August 1999 after 
the case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Such evidence has not first 
been considered by the AOJ.  Pursuant to 38 C.F.R. § 20.1304 
(1999), pertinent evidence received by the Board under this 
section necessitates a return of the case to the AOJ for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  Although much of the 
evidence submitted is duplicative of other evidence already 
of record, some of the evidence is not only pertinent but 
also new to the record.  Accordingly, the newly received 
evidence also necessitates consideration by the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

The RO must adjudicate the issue of 
entitlement to service connection for 
degenerative joint disease of the spine 
as an original claim.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which addresses the additional 
medical consultation and treatment 
records received in July and August 1999, 
after the case had been certified to the 
Board, and be afforded an appropriate 
period of time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



